Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-9 and 16-20) in the reply filed on October 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 2-9 and 17-20 are objected to because of the following informalities:  
As per claims 2-9 and 17-20, Applicant begins each dependent claim with the article “[a]” which would be corrected to ‘the’ in order to appropriately indicate the full scope of the pending claims.
As per claims 2-9 and 17-20, Applicant should amend each claim to include a comma after the claim from which dependence is recited (i.e. according to Claim 6, wherein”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 7, Applicant recites “causing a first alert to be provided regarding the one or more stationary vehicles in advance of the bicyclist or another vehicle” of which it is unclear what “in advance” refers.  Accordingly, the scope of this claim is indefinite.
Claims 8-9 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.

Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varvaris (WO2017/083936A1) and Baruch (US 2018/0029706)

As per claim 1, Varvaris teaches a method comprising: 

detecting at least one event indicative of a door of a vehicle being opened into a path of a bicyclist or another vehicle (pg. 3, lines 3-10); and 

responsive to detection of the at least one event, taking an ameliorative action (pg. 3, lines 10-14).  Varvaris does not explicitly disclose that responsive to the detection an unmanned drone is utilized to take an ameliorative action.  However, in a related invention Baruch teaches the utilization of an unmanned  drone to take an ameliorative action protective of a user on a dangerous path ([0054] “The UAV 100 may perform one or more actions to warn the user 202 or the vehicle 204, or prevent a collision. The actions may include, but are not limited to, generating a visual warning to the user 202 (e.g., flashing lights), sounding an audio warning to the user 202 (e.g., from a speaker on the UAV), blocking the user's 202 path toward the object (or a point of intersection with the object), escorting the user 202 past the danger posed by the object, blocking the path of the approaching object, sending a warning to a wireless communication device carried by the user 202, and sending a warning to the approaching object using device-to-device and/or cellular communication.” [0039] “Various embodiments include a UAV configured to fly ahead of the user monitoring the area ahead of and around the user rather than or in addition to photographing the user. The UAV may be configured to monitor areas surrounding and/or ahead of the user for potential dangers and warn the user of those dangers. Such UAVs may have applications in pedestrian/cyclist safety and other situations”.)  It would have been obvious to modify Varvaris with the ability to utilize a drone to protect the a moving cyclist or other vehicle in danger of collision with another vehicle including a bicycle through taking an ameliorative action in order to ensure that the unit more susceptible to damage from unpredictable obstacles may have an opportunity to protect itself rather than rely upon the operator of the obstacle.

As per claim 2, Varvaris teaches the method according to Claim 1 .  Varvaris does not explicitly disclose causing the unmanned drone to take an ameliorative action comprises causing the drone to be positioned relative to the vehicle so as to provide an indication regarding the door of the vehicle being opened.  However, Baruch teaches the causation of a drone to be placed relative to a hazard so as to block or escort the path of a user in the presence of the hazard ([0054] “The actions may include, but are not limited to, generating a visual warning to the user 202 (e.g., flashing lights), sounding an audio warning to the user 202 (e.g., from a speaker on the UAV), blocking the user's 202 path toward the object (or a point of intersection with the object), escorting the user 202 past the danger posed by the object, blocking the path of the approaching object.”).  It would have been obvious to modify Varvaris with the ability to position the drone relative to the vehicle posing a hazard in order to ensure that the approaching vehicle is provided its own opportunity to prevent its collision with the hazard.

As per claim 3, Varvaris teaches the method according to Claim 2.  Varvaris does not explicitly disclose causing the drone to be positioned relative to the vehicle comprises causing the drone to be positioned proximate the door of the vehicle.  However, Baruch teaches the causation of a drone to be placed relative to a hazard so as to block or escort the path of a user in the presence of the hazard ([0054] “The actions may include, but are not limited to, generating a visual warning to the user 202 (e.g., flashing lights), sounding an audio warning to the user 202 (e.g., from a speaker on the UAV), blocking the user's 202 path toward the object (or a point of intersection with the object), escorting the user 202 past the danger posed by the object, blocking the path of the approaching object.”).  It would have been obvious to modify Varvaris with the ability to position the drone proximate to the door of the vehicle as such component serves as the active hazard for an approaching vehicle and thus such positioning of the drone would operate in order to provided a threatened vehicle its own opportunity to prevent its collision with the hazard.

As per claim 4, Varvaris teaches the method according to Claim 1.  Varvaris does not explicitly disclose causing the unmanned drone to take an ameliorative action comprises causing the drone to be positioned in the path of the bicyclist or another vehicle so as to provide an indication regarding the door of the vehicle being opened.  However, Baruch teaches the causing the unmanned drone to take an ameliorative action comprises causing the drone to be positioned in the path of the bicyclist or another vehicle so as to provide an indication regarding the presence of the hazard ([0054] “The actions may include, but are not limited to, generating a visual warning to the user 202 (e.g., flashing lights), sounding an audio warning to the user 202 (e.g., from a speaker on the UAV), blocking the user's 202 path toward the object (or a point of intersection with the object), escorting the user 202 past the danger posed by the object, blocking the path of the approaching object.”).  It would have been obvious to modify Varvaris with the ability to position the drone in the path of the approaching vehicle relative to the open door hazard in order to ensure that the approaching vehicle is provided its own opportunity to prevent its collision with the hazard by being apprised of such hazard in an obvious manner.

As per claim 5, Varvaris teaches the method according to Claim 1 wherein detecting at least one event indicative of the door of the vehicle being opened comprises detecting the at least one event selected from the group consisting of: 

a person being onboard the vehicle (pg. 7, lines 36-39, pg. 8, lines 16-22), a transmission of the vehicle being in park (pg. 8, lines 25-27), an engine of the vehicle being off (pg. 8, lines 28-29), the vehicle having come to a halt within a first predefined period of time (pg. 8, lines 27-28), a part of the vehicle being indicative of having been recently operated (pg. 8, line 30 – pg. 9, line 2), and although Varvaris does not explicitly disclose the utilization as an event lettering or signage on the vehicle indicative of the vehicle being a taxi, and a medallion, decal or sign carried by the vehicle indicative of the vehicle providing ride share services, it does contemplate the dangers of the vehicle being one which repeatedly stop to allow occupants to alight therefrom (pgs. 17-18, lines 31-9) and that taxis or other such similar vehicles may be prone to their own stoping characteristics (pg. 1, lines 30-33).  

As per claim 6, Varvaris teaches the method according to Claim 1.  Varvaris does not explicitly disclose causing the drone to move along with a bicyclist or another vehicle; 

while the drone moves along with the bicyclist or the another vehicle, identifying one or more stationary vehicles along a route of the bicyclist or the another vehicle; 

and responsive to identifying one or more stationary vehicles, causing the drone to move further in advance of the bicyclist or the another vehicle in order to detect the at least one event.  

However, in a related invention Baruch teaches that the drone is configured to fly ahead of the user ([0039]) wherein the drone positions itself at a distance that is variable depending upon the potential threat to the user ([0041] and [0044]) where the distance is determined based upon environmental conditions such as the presence of stationary objects ([0043]).  It would have been obvious to modify Varvaris with to cause the drone to move along with a bicyclist or antother vehicle and when identifying stationary vehicles move the done further ahead in order to allow the user ample time to avoid a hazard should an event arise that would pose a threat to such user (see Baruch at [0058]).

As per claim 7, Varvaris teaches the method according to Claim 6.  Varvaris does not explicitly disclose causing the drone to move further in advance of the bicyclist or another vehicle comprises causing the drone to travel alongside the one or more stationary vehicles and the method further comprises causing a first alert to be provided regarding the one or more stationary vehicles in advance of the bicyclist or another vehicle.   However, Baruch teaches the provision of an alert to be provided to the user regarding the approaching object ([0008]).

As per claim 8, Varvaris teaches the method according to Claim 7.  Varvaris does not explicitly disclose detecting, while the drone travels alongside the one or more stationary vehicles, a first type of event indicative of a door of the one or more stationary vehicles being subsequently opened and causing a second alert, different than the first alert, to be provided in response to detection of the first type of event.  However, in a related invention, Baruch teaches the utilization of alerts different from other types of alert ([0054] “The UAV 100 may perform one or more actions to warn the user 202 or the vehicle 204, or prevent a collision. The actions may include, but are not limited to, generating a visual warning to the user 202 (e.g., flashing lights), sounding an audio warning to the user 202 (e.g., from a speaker on the UAV), blocking the user's 202 path toward the object (or a point of intersection with the object), escorting the user 202 past the danger posed by the object, blocking the path of the approaching object, sending a warning to a wireless communication device carried by the user 202, and sending a warning to the approaching object using device-to-device and/or cellular communication. )  It would have been obvious to modify Varvaris with the inclusion of a number of different alerts in order to apprise a user of a pending hazard so as to allow the user to appreciate a difference in pending hazard.

As per claim 9, Varvaris teaches the method according to Claim 8.  Varvaris does not explicitly disclose detecting, while the drone travels alongside the one or more stationary vehicles, a second type of event indicative of the door of the one or more stationary vehicles being opened and causing a third alert, different than the first and second alerts, to be provided in response to detection of the second type of event.  However, in a related invention, Baruch teaches the utilization of alerts different from other types of alert ([0054] “The UAV 100 may perform one or more actions to warn the user 202 or the vehicle 204, or prevent a collision. The actions may include, but are not limited to, generating a visual warning to the user 202 (e.g., flashing lights), sounding an audio warning to the user 202 (e.g., from a speaker on the UAV), blocking the user's 202 path toward the object (or a point of intersection with the object), escorting the user 202 past the danger posed by the object, blocking the path of the approaching object, sending a warning to a wireless communication device carried by the user 202, and sending a warning to the approaching object using device-to-device and/or cellular communication. )  It would have been obvious to modify Varvaris with the inclusion of a number of different alerts in order to apprise a user of a pending hazard so as to allow the user to appreciate a difference in pending hazard.

As per claim 16, Varvaris teaches a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to (pg. 4, lines 26-28): 

detect at least one event indicative of a part of a vehicle moving into a path of a bicyclist, wherein the vehicle has a speed that is no greater than a predefined threshold (pg. 1, lines 30-33).  Varvaris does not explicitly disclose responsive to detection of the at least one event, cause an unmanned drone to be positioned relative to the vehicle so as to provide an indication regarding the vehicle moving into the path of the bicyclist.  However, in a related invention Baruch teaches the positioning of a drone in order to provide an indication regarding the hazard ([0054] “ The UAV 100 may perform one or more actions to warn the user 202 or the vehicle 204, or prevent a collision. The actions may include, but are not limited to, generating a visual warning to the user 202 (e.g., flashing lights), sounding an audio warning to the user 202 (e.g., from a speaker on the UAV), blocking the user's 202 path toward the object (or a point of intersection with the object), escorting the user 202 past the danger posed by the object, blocking the path of the approaching object”).  It would have been obvious to modify Varvaris with the ability to position the drone relative to the vehicle posing a hazard in order to ensure that the approaching vehicle is provided its own opportunity to prevent its collision with the hazard.


As per claim 17, Varvaris teaches the computer program product according to Claim 16 wherein the program code instructions configured to detect the at least one event comprises program code instructions configured to detect the at least one event indicative of a door of the vehicle being opened (pg.7 lines 36-40).  

As per claim 18, Varvaris teaches the computer program product according to Claim 17 wherein the at least one event indicative of the door of the vehicle being opened comprises detecting the at least one event selected from the group consisting of: a person being onboard the vehicle (pg. 7, lines 36-39, pg. 8, lines 16-22), a transmission of the vehicle being in park (pg. 8, lines 25-27), an engine of the vehicle being off (pg. 8, lines 28-29), the vehicle having come to a halt within a first predefined period of time (pg. 8, lines 27-28), a part of the vehicle being indicative of having been recently operated (pg. 8, line 30 – pg. 9, line 2), and although Varvaris does not explicitly disclose the utilization as an event lettering or signage on the vehicle indicative of the vehicle being a taxi, and a medallion, decal or sign carried by the vehicle indicative of the vehicle providing ride share services, it does contemplate the dangers of the vehicle being one which repeatedly stop to allow occupants to alight therefrom (pgs. 17-18, lines 31-9) and that taxis or other such similar vehicles may be prone to their own stoping characteristics (pg. 1, lines 30-33).  


As per claim 19, Varvaris teaches the computer program product according to Claim 16.  Varvaris does not explicitly disclose that the program code instructions configured to detect the at least one event comprises program code instructions configured to detect the at least one event indicative of the vehicle subsequently pulling out into path of the bicyclist.  However, in a related invention Baruch teaches an event where the vehicle pulls into the path of the user (see Fig. 2A and [0060]).  It would have been obvious to modify Varvaris with the ability to provide protective measures for a user for whom a trajectory will intersect with another vehicle in order to ensure the safety of the user traversing the environment.

As per claim 20, Varvaris teaches the computer program product according to Claim 19.  Varvaris does not explicitly disclose that the at least one event indicative of the vehicle subsequently pulling out into the path of the bicyclist comprises detecting the at least one event selected from the group consisting of: a person being onboard the vehicle, a transmission of the vehicle being in gear, an engine of the vehicle running, brakes of the vehicle having been released, a steering wheel of the vehicle having been moved within a first predefined period of time, a wheel of the vehicle having been moved within the first predefined period of time and a person having entered the vehicle within a second predefined period of time.  However, in a related invention, Baruch teachs the calculation of a vehicle path over a time duration ([0050]), as well as obtaining information related to position, velocity, size, and other attributes of the vehicle which may be used to infer if the engine is running, the selected gear, the status of the brakes and the angle of the steering wheel ([0052]) and if there is an occupant of the vehicle ([0049]).  It would have been obvious to modify Varvaris with each of these attributes in order to ensure that a user may be properly protected from not only a dooring but also the entrance of a vehicle into a bike lane which would cause harm to a user colliding with such vehicle.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663